Affirm and Opinion Filed October 26, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01310-CR
                               No. 05-19-01339-CR

                         DAYLIN BRIGGS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F18-39435-R, F19-75450-R

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                            Opinion by Justice Molberg

      Daylin Briggs appeals two convictions, under separate cause numbers, for

aggravated robbery. In six points of error, Briggs contends the trial court violated

his right to due process by failing to consider the full range of punishment; his

sentences violate the objectives of prohibitions, penalties, and correctional measures

of the Texas Penal Code; the trial court improperly assessed duplicative court costs;

and the judgments should be modified to correct various clerical errors. In a single

cross-point, the State asks this Court to modify the judgment in one of the cause
numbers to correct a clerical error.               As modified, we affirm the trial court’s

judgments.

                                          BACKGROUND

         On January 4, 2018, Briggs and three other individuals—two juveniles and an

adult—committed an armed robbery involving two firearms at a gas station in

Lancaster, Texas.1 In a police interview, the two juveniles admitted carrying the

firearms. Briggs was indicted for aggravated robbery in cause number F18-39435-R.

On June 4, 2018—the day after Briggs turned eighteen years old—he entered an

open plea of guilty to the charge. The trial court deferred a finding of guilt and

placed Briggs on community supervision for eight years.

         On March 19, 2019, while on community supervision, Briggs and an

accomplice robbed a gas station in Dallas with a firearm. The next day, a vehicle

carrying Briggs and other individuals was located by police, and a police chase

ensued. Briggs exited the vehicle and fled into the woods on foot, then hid in the

trunk of a car, which left the area. Law enforcement pulled over the vehicle, and

Briggs was apprehended. Briggs was indicted for aggravated robbery in cause

number F19-75450-R on April 25, 2019.

         On March 22, 2019, the State filed a motion to revoke probation or proceed

with adjudication of guilt (motion to revoke probation) for the 2018 Lancaster




   1
       Briggs was seventeen years old at the time of the 2018 armed robbery.

                                                   –2–
aggravated robbery (cause number F18-39435-R), alleging twelve violations of the

terms of Briggs’s community supervision. At a hearing on the State’s motion

(revocation hearing)—which took place on October 7 and 8, 2019—Briggs pleaded

not true to the first alleged violation; the State struck the second alleged violation;

and Briggs pleaded true to the third through the twelfth alleged violations of the

conditions of his probation, including that he committed the offense of aggravated

robbery on March 19, 2019, as charged in cause number F19-75450-R, and the

offense of evading arrest or detention on March 20, 2019, as alleged in cause number

M19-53851.

      In cause number F18-39435-R, the trial court adjudicated Briggs guilty of

violating conditions three through twelve of his community supervision, entered an

affirmative finding of a deadly weapon, and sentenced Briggs to twenty years’

incarceration, to be served concurrently. In cause number F19-75450-R—which the

trial court heard at the same hearing—Briggs entered an open plea of guilty to

aggravated robbery, as charged. The trial court accepted his plea, entered an

affirmative finding of a deadly weapon, and sentenced him to twenty years’

incarceration, to be served concurrently. Briggs filed a motion for new trial in cause

number F18-39435-R, which the trial court denied.




                                         –3–
                                              ANALYSIS

                                                 Issue 1

        In his first issue, Briggs argues the trial court denied him due process by

failing to consider the full range of punishment in cause number F18-39435-R.2

While Briggs acknowledges the imposed sentence of twenty years’ imprisonment

falls within the applicable statutory punishment range, he complains the trial court

arbitrarily refused to “continue . . . community supervision or continue his

supervision with additional conditions.” When the trial judge placed Briggs on

community supervision on June 4, 2018, she stated:

           Mr. Briggs, this is really difficult for me because you look like
           you’re about 12 years old. And I’ll just tell you that you don’t
           deserve probation, and I can promise you that if you had a gun in
           your hand, you wouldn’t be getting it.

           ***

           When you come out you’re going to be on my high risk
           caseload. . . .

           ***

           When I tell you that you are walking a tight line here, I am not
           joking. Whatever friends that you had, you are the common
           denominator here, and if you—if you can’t do this, then there’s a
           place for you in prison.




    2
      Briggs’s complaint that the trial judge did not consider the full range of punishment was not forfeited
by his failure to object at trial, because he did not expressly waive that right. Grado v. State, 445 S.W.3d
736, 739 (Tex. Crim. App. 2014).
                                                    –4–
According to Briggs, the trial judge’s June 4, 2018 statement, “if you can’t do this,

then there’s a place for you in prison,” makes it “clear” the judge would not consider

probation should he violate the terms of his community supervision.

      It is a denial of due process for a trial court to arbitrarily refuse to consider the

entire range of punishment for an offense or to impose a predetermined sentence

without considering the evidence. Jefferson v. State, 803 S.W.2d 470, 471 (Tex.

App.—Dallas 1991, pet. ref’d). However, “[a] trial judge has wide discretion in

sentencing, and as long as a sentence is within the proper range of punishment and

there was at least some evidence upon which the court could have relied in assessing

punishment, the sentence will generally not be disturbed on appeal.” Calderon-

Cardona v. State, No. 05-19-00558-CR, 2020 WL 2897096, at *3 (Tex. App.—

Dallas June 3, 2020, no pet.) (mem. op.) (not designated for publication) (citing

Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984)). We presume the

trial judge was a neutral and detached arbiter and considered the full range of

punishment unless there is a clear showing to the contrary. Brumit v. State, 206
S.W.3d 639, 645 (Tex. Crim. App. 2006); State v. Hart, 342 S.W.3d 659, 674 (Tex.

App.—Houston [14th Dist.] 2011, pet. ref’d).

      At the revocation hearing, Briggs’s probation officer testified that despite the

multiple offenses Briggs was alleged to have committed, she believed Briggs was a

suitable candidate for probation “because of his age” and because “each time he

came in, he was very soft spoken, but very respectful.” The record reflects that prior

                                          –5–
to Briggs’s plea at the revocation hearing—over a year after the trial judge made the

statement Briggs complains of on appeal—the trial judge specifically admonished

Briggs on the range of punishment she could assess, including the possibility he

could continue on probation:

         If you persist in your open plea of true, what you need to
         understand is that I could sentence you anywhere within the range
         of punishment allowed by law. In other words, you could be
         continued on probation, or in theory, you could get all the way up
         to life in prison. You understand that?

Acknowledging that he understood the possible punishment range, he persisted in

his open plea of true.

      The trial judge’s October 7, 2019 admonishment explicitly indicates that the

full range of punishment—from continued probation to life imprisonment—was on

the table. She did not repeat or reference the June 4, 2018 statement Briggs

complains of on appeal. Moreover, the trial court heard testimony from defense and

State witnesses over a two-day period prior to assessing punishment, further

suggesting the trial judge considered the full range of punishment. See Brumit, 206
S.W.3d at 645 (concluding trial court considered full range of punishment after

hearing “extensive evidence” and after explicitly stating full punishment range the

court could impose); Lewis v. State, No. 08-14-00210-CR, 2015 WL 3952871, at *4

(Tex. App.—El Paso June 26, 2015, no pet.) (not designated for publication)

(concluding trial court’s statement at prior hearing that defendant “should be going

to the penitentiary today, for about ten years” did not compel determination trial

                                        –6–
court did not consider full range of punishment when trial court assessed punishment

after considering evidence presented during full hearing).

      Here, there is no evidence in the record that reasonably could be found to rebut

the presumption that the trial judge considered the full range of punishment in

assessing Briggs’s sentence. We resolve Briggs’s first issue against him.

                                   Issues 2 and 3

      In his second and third issues, Briggs contends the trial court abused its

discretion in cause numbers F18-39435-R and F19-75450-R by sentencing him to

twenty years’ incarceration, to run concurrently, “because the punishment violates

the objectives of the system of prohibitions, penalties, and correctional measures of

the Texas Penal Code.” Specifically, Briggs argues that—although within the range

prescribed by statute—the concurrent twenty-year prison sentences are not

proportionate to the seriousness of the offenses; he “played a minor part” in the

offenses; he was “barely more than a child when he was placed on probation and

committed additional offenses”; he completed his high school GED while on

probation; and his probation officer recommended continued probation. Briggs

argues that although he did not specifically object to the severity of the sentences,

this issue is preserved because “[i]t is clear from the record that Mr. Briggs was

requesting that he be permitted to remain on community supervision.”

      To preserve error relating to the propriety and severity of punishment, a

defendant must object to the sentence in the trial court. TEX. R. APP. P. 33.1(a)(1);

                                        –7–
Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986) (“As a general rule,

an appellant may not assert error pertaining to his sentence or punishment where he

failed to object or otherwise raise such error in the trial court.”); Means v. State, 347
S.W.3d 873, 874 (Tex. App.—Fort Worth 2011, no pet.) (defendant forfeited his

complaint he should have been given community supervision instead of eight-year

sentence because he did not present that complaint to trial court); Kim v. State, 283
S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d) (“Kim’s complaint about

the alleged disproportionality of his sentence was not raised at the time it was

imposed or in a motion for new trial. Therefore, he preserved nothing for our

review.”). Here, Briggs did not object to the propriety or severity of his concurrent

twenty-year sentences in the trial court. Nor does the record indicate he raised the

issue in a post-judgment motion. Moreover, when asked by the trial judge whether

there was “any legal reason why sentence should not now be imposed,” Briggs’s

trial counsel responded, “No.” We conclude Briggs failed to preserve his second

and third issues for our review.3 We resolve Briggs’s second and third issues against

him.


    3
      Holguin-Hernandez v. United States, 140 S. Ct. 762 (2020), cited by Briggs in his brief on appeal,
does not apply to this case. In Holguin-Hernandez, the United States Supreme Court was interpreting
Federal Rule of Criminal Procedure 51. FED. R. CRIM. P. 51. “The Federal Rules of Criminal Procedure
provide two ways of [preserving claimed error]. . . . They say that ‘[a] party may preserve a claim of error
by informing the court . . . of [1] the action the party wishes the court to take, or [2] the party’s objection
to the court’s action and the grounds for that objection.’” Holguin-Hernandez, 140 S. Ct. at 764 (quoting
Federal Rule of Criminal Procedure 51(b)). The Texas Rules of Appellate Procedure apply to this case and
Rule 33.1(a)(1) mandates that in order for a complaint to be preserved for appellate review, the record must
reflect a timely objection or motion to the trial court. TEX. R. APP. P. 33.1(a)(1). If an objection is not

                                                     –8–
                                                  Issue 4

        In his fourth issue, Briggs contends the trial court improperly assessed

duplicative court costs by assessing costs in both cause numbers F18-39435-R and

F19-75450-R. The State agrees that court costs should be assessed only in one of

the cause numbers and responds that the trial court properly assessed court costs only

in cause number F19-75450-R.

        When two or more cases are tried together in a single criminal action, court

costs shall be assessed against a convicted defendant once, “using the highest

category of offense that is possible based on the defendant’s convictions.” TEX.

CODE CRIM. PROC. art. 102.073(a), (b). Here, the record reflects the trial court

properly did not assess court costs in cause number F18-39435-R, in the judgment

entered on October 8, 2019.4 The trial court assessed $220 in court costs in cause

number F19-75450-R, in the judgment entered on October 8, 2019. We resolve

Briggs’s fourth issue against him.




timely made at the trial level, error is waived. Jimenez v. State, 32 S.W.3d 233, 235 (Tex. Crim. App. 2000)
(en banc); Freeman v. State, No. 05-00-00680-CR, 2001 WL 1219291, at *5 (Tex. App.—Dallas Oct. 15,
2001, pet. ref’d) (not designated for publication).
    4
      In its order of deferred adjudication placing Briggs on community supervision, entered by the trial
court on June 4, 2018, the trial court assessed court costs against Briggs in the amount of $249. To the
extent Briggs is challenging the court costs that were imposed on June 4, 2018, after his deferred
adjudication proceeding, we can find nothing in the governing statutes or case law that prohibits a trial court
from “imposing court costs when an adjudication was deferred and later imposing court costs if the trial
court adjudicates the defendant’s guilt.” Diaz v. State, No. 03-15-00539-CR, 2016 WL 1084398, at *7–8
n.5 (Tex. App.—Austin Mar. 17, 2016, no pet.) (mem. op.) (not designated for publication) (concluding
Texas Code of Criminal Procedure article 102.073 does not prohibit trial court from imposing court costs
when deferred adjudication order is issued and then later imposing additional court costs if the court
adjudicates guilt after defendant violates conditions of community supervision).
                                                     –9–
                                            Issues 5 and 6

        In his fifth and sixth issues, Briggs asks this Court to modify the judgments in

cause numbers F18-39435-R and F19-75450-R to correct various clerical errors.

Specifically, Briggs contends the judgments should be modified to reflect the correct

name of “defense counsel” and that there was no plea bargain in either case. The

State agrees the judgments should be modified to reflect Briggs did not enter into a

plea agreement with the State in either case and requests this Court to modify the

judgments in both cases to reflect the correct spelling of the State’s attorney’s name.5

        We may modify errors in the trial court’s judgment when we have the

necessary information before us to do so. TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526,

529–30 (Tex. App.—Dallas 1991, pet. ref’d). The records in these cases reflect

Briggs entered an open plea of true in cause number F18-39435-R and an open plea

of guilty in cause number F19-75450-R. The judgments in both cases, however,

incorrectly reflect Briggs and the State entered into a plea bargain. Accordingly, we

modify the judgments in both cases to strike the language in the section entitled

“Terms of Plea Bargain.”




    5
      In his brief on appeal, Briggs states the judgments reflect the name of “defense counsel” as “Chakana
Oliver.” The judgments in both cases and the reporter’s record reflect defense counsel was Meredith
Behgooy. We believe Briggs mistakenly asked this Court to correct the name of “defense counsel” and
intended to ask this Court to modify the judgments to correctly state the name of the State’s counsel,
Chalana Oliver.
                                                  –10–
         The judgments in cause numbers F18-39435-R and F19-75450-R also

misspell the name of the State’s counsel. Accordingly, we modify the judgments in

both cases to reflect the name of the State’s attorney is “Chalana Oliver.”

         We resolve issues five and six in Briggs’s favor.

                                  State’s Cross-Point

         In a single cross-point, the State asks this Court to modify the judgment to

accurately reflect Briggs’s plea of true to the enumerated allegations three through

twelve in the State’s motion to revoke probation in cause number F18-39435-R.

Briggs did not contest or respond to the State’s cross-point in a reply brief. The

judgment in cause number F18-39435-R states Briggs pleaded “not true” to the

State’s motion to revoke probation. However, the record reflects Briggs pleaded not

true to the first enumerated allegation in the State’s motion to revoke probation, the

State struck the second allegation, and Briggs pleaded true to allegations three

through twelve. For the reasons stated above, we modify the judgment in cause

number F18-39435-R to reflect Briggs pleaded not true to the first allegation in the

State’s motion to revoke probation and true to allegations three through twelve in

the State’s motion to revoke probation. We resolve the State’s cross-point in its

favor.




                                          –11–
      As modified, we affirm the trial court’s judgments.




                                          /Ken Molberg//
                                          KEN MOLBERG
                                          JUSTICE
191310f.u05

191339f.u05

Do Not Publish
TEX. R. APP. P. 47




                                      –12–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAYLIN BRIGGS, Appellant                      On Appeal from the 265th Judicial
                                              District Court, Dallas County, Texas
No. 05-19-01310-CR          V.                Trial Court Cause No. F18-39435-R.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Molberg. Justices Browning and
                                              Carlyle participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED, AS MODIFIED.

Judgment entered this 26th day of October, 2020.




                                       –13–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAYLIN BRIGGS, Appellant                      On Appeal from the 265th Judicial
                                              District Court, Dallas County, Texas
No. 05-19-01339-CR          V.                Trial Court Cause No. F19-75450-R.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Molberg. Justices Carlyle and
                                              Browning participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED, AS MODIFIED.


Judgment entered this 26th day of October, 2020.




                                       –14–